Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/1/22 has been entered.
EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Examiner notes the change in the title is not to limit or define the scope of the claimed invention, but to facilitate future search of prior art. If a satisfactory title is not supplied by the applicant, the examiner may, at the time of allowance, change the title by an examiner’s amendment. MPEP606.01. While a change in the title may be commented on by the patent owner, the final decision as to the change is that of the examiner, and the examiner’s decision is not subject to review. MPEP2660.02.

The application has been amended as follows:
In the title (where applicable, “+” represents a lens of positive refractive power, “-” represents a lens of negative refractive power, and “0” represents a lens of zero refractive power): 
	OPTICAL IMAGE CAPTURING MODULE INCLUDING SIX LENSES OF -+-++-, -+++-+, -++++-, -+++-- OR +-+-++ REFRACTIVE POWERS.
 
Allowable Subject Matter
Claim(s) 1-25 is/are allowed. The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the closest prior art found is Yeh (US 20170322398). 

    PNG
    media_image1.png
    708
    509
    media_image1.png
    Greyscale

	Yeh teaches an optical image capturing system (Fig. 1, Table 1, --++-+...), from an object side to an image side, comprising:
a first lens with refractive power;
a second lens with refractive power;
a third lens with positive refractive power;
a fourth lens with refractive power;
a fifth lens with refractive power;
a sixth lens with refractive power;
an image plane; and
at least one reflective element (P11 in Fig. 1), wherein the optical image capturing system comprises the six lenses with refractive power, the reflective element is disposed in front of the image plane, a maximum height for image formation on the image plane perpendicular to an optical axis in the optical image capturing system is denoted by HOI, focal lengths of the first lens through the sixth lens are f1, f2, f3, f4, f5 and f6, respectively, and a focal length of the optical image capturing system is denoted by f, the entrance pupil diameter of the optical image capturing system is denoted by HEP, a distance on an optical axis from an object side of the first lens to the image plane is denoted by HOS, a distance on an optical axis from the object side of the first lens to the image side of the sixth lens is denoted by InTL, a half maximum angle of view of the optical image capturing system is denoted by HAF, with a point on any surface of any one of the six lenses which crosses the optical axis defined as a starting point, a length of an outline curve from the starting point to a coordinate point on the surface along an outline of the surface is denoted by ARE, wherein the coordinate point has vertical height from the optical axis being a half entrance pupil diameter, and the following conditions are satisfied:
1.0≤f/HEP≤10.0 (2.889);
0 deg<HAF≤150 deg (95);
0.5≤HOS/f (30.118/1.409); and
0.9≤2(ARE/HEP)≤2.0 (~ 1 as seen in Fig. 1);
wherein a first cone of light focusing substantially on a center of the image plane includes a first marginal ray, a second cone of light focusing substantially on an edge of the image plane includes a second marginal ray, and an intersection of the first marginal ray and the second marginal ray closest to the image plane is between the third lens and the fifth lens (at L14).

However the prior art of record neither anticipates nor renders obvious all the limitations of claim 1 for an optical image capturing system including “HOS/f≤10”, along with the other claimed limitations of claim 1.
Claims 10 and 20 are allowed for similar reasons as claim 1.
The other claim(s) is/are allowed for its/their claim dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN HUANG whose telephone number is (571)270-0234.  The examiner can normally be reached on M-F: 9:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WEN HUANG/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
wen.huang2@uspto.gov
(571)270-0234